t c memo united_states tax_court georgia sarkin and suneet jain petitioners v commissioner of internal revenue respondent docket no filed date georgia sarkin and suneet jain pro sese adam b landy nancy m gilmore and thomas r mackinson for respondent memorandum findings_of_fact and opinion nega judge respondent determined deficiencies in petitioners’ federal_income_tax for tax_year sec_2012 and sec_2013 and accuracy-related_penalties under sec_6662 a as follows 1unless otherwise indicated all section references are to the internal continued deficiency dollar_figure big_number penalty sec_6662 dollar_figure dollar_figure year after concessions the issues remaining for decision for petitioners’ tax_year sec_2012 and sec_2013 years at issue are whether mr jain’s business reported in schedule c profit or loss from business constituted an activity_not_engaged_in_for_profit within the meaning of sec_183 petitioners are entitled to deductions for moving_expenses claimed in their returns petitioners are entitled to deductions for unreimbursed employee_expenses claimed in their schedules a and petitioners are liable for the accuracy-related_penalties continued revenue code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure 2before trial respondent conceded that petitioners are entitled to a reduction of dollar_figure in state refunds credits or offsets for tax_year and an increased itemized_deduction of dollar_figure for investment_interest claimed on their schedule a itemized_deductions for tax_year at trial petitioners conceded that they are not entitled to an investment_interest deduction of dollar_figure claimed on their schedule a for tax_year findings_of_fact some of the facts are stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in new york when the petition was timely filed i background a petitioners’ educational background petitioners are both professional architects and design planners suneet jain received his bachelor’s degree in architecture from the new delhi school of planning and architecture in georgia sarkin received bachelor’s degrees in architectural studies and architecture from the university of cape town in and the university of kwazulu natal in respectively as well as her master’s degree in architecture in urban design from the harvard graduate school of design in b sarkin jain architects urban planners in after they each had worked for various private firms around the world as architects and design planners petitioners founded sarkin jain architects urban planners sarkin jain in south africa the firm’s focus was largely on the design and implementation of development projects in postapartheid south africa including large-scale urban renewal projects and the reconstruction of inner cities c petitioners’ immigration to the united_states in ms sarkin immigrated to the united_states to accept a position as an architect and planner with an architecture firm in new york in mr jain immigrated to the united_states to join his wife and to help raise the couple’s young children in new york during that time mr jain enrolled at columbia university to pursue a master’s degree in business administration while ms sarkin continued to work as an architect and planner at her architecture firm in new york in mr jain received his master’s degree in business administration from columbia university thereafter from through he worked as associate director in new york new york for general electric’s commercial finance real_estate group ge ii mr jain’s move to south africa in mr jain lost his job at ge in the aftermath of the financial crisis for the two years that followed mr jain was unable to find employment in the commercial real_estate sector in new york ultimately mr jain concluded that he would not be able to find such employment in new york for the foreseeable future because of the lingering effects of the financial crisis in mr jain decided he should move back to south africa he hoped he could create new business opportunities as an architect and planner for himself and his family by capitalizing on the goodwill that he and ms sarkin had created for themselves during their time there accordingly in late mr jain moved back to south africa ms sarkin continued to raise petitioners’ children and work as an architect in new york upon his return to south africa in late mr jain converted a portion of his previously owned apartment into an office and reported in schedule c of his federal_income_tax return for the years at issue that he was conducting an offshoot of sarkin jain’s business as his sole_proprietorship the schedules c reported that mr jain’s business was a real_estate consulting business based in new york new york mr jain had various meetings with other individuals related to his reported schedule c business during that time however mr jain failed to record the dates times and individuals that he met and the record does not reflect the amount of time that he spent day to day carrying out the reported schedule c business moreover while during the years at issue mr jain traveled between the united_states and south africa petitioners did not keep a contemporaneous log of his travel between the united_states and south africa further during the years at issue mr jain did not maintain a separate bank account hire an accountant or hire a bookkeeper with respect to the reported schedule c business mr jain used his time in south africa to remodel ms sarkin’s mother’s home located there renovation project the renovation project consisted of evicting former tenants creating the design aspects of the property gathering the necessary permit approvals from the city and executing of the renovations in exchange for his work on the renovation project petitioner was entitled to of the rental income from the property once ms sarkin’s mother began renting the home as well a sec_50 of the profit when ms sarkin’s mother chose to sell the home at most petitioners for the respective years at issue realized gross_income of dollar_figure and dollar_figure and the record does not reflect that the renovation project ever resulted in a profit for them iii tax returns notice and petition petitioners timely filed their joint form sec_1040 u s individual_income_tax_return return for tax_year sec_2012 and sec_2013 which they prepared petitioners attached to each of those returns a schedule c a schedule a form_2106 3we understand petitioners’ filing of the joint returns to be their admission that mr jain is subject_to the u s taxing regime for the years at issue we add that petitioners have not argued to the contrary employee business_expenses and form_3903 moving_expenses in each of those schedules c petitioners reported the following gross_income expense advertising car and truck contract labor depreciation sec_179 legal professional services office repairs maintenance supplies taxes licenses travel deductible meals and entertainment utilities other--bank fees other--printing reproduction other--internet service provider other--business cards stationery other--cell phone sec_2012 dollar_figure big_number big_number big_number big_number -0- big_number big_number -0- dollar_figure big_number big_number big_number big_number big_number big_number total expenses total profit loss big_number big_number big_number big_number petitioners used their losses to offset other income for the years at issue in their schedules a petitioners claimed deductions for unreimbursed employee_expenses of dollar_figure and dollar_figure for tax_year sec_2012 and sec_2013 respectively in the form sec_2106 petitioners claimed deductions for unreimbursed employee_expenses which consisted of expense vehicle parking fees tolls and transportation business not including vehicle parking fees tolls and transportation and travel meals and entertainment total -0- dollar_figure big_number big_number dollar_figure big_number big_number big_number big_number in their forms petitioners claimed deductions for moving_expenses of dollar_figure and dollar_figure for tax_year sec_2012 and sec_2013 respectively on date respondent issued petitioners a notice_of_deficiency for tax_year sec_2012 and sec_2013 in that notice respondent disallowed all of the schedule 4mr jain filed a form_2106 for both years at issue while ms sarkin filed a form_2106 for tax_year c deductions because respondent determined that the schedule c activity did not meet the guidelines of carrying_on_a_trade_or_business within the meaning of sec_162 further respondent denied all of petitioners’ deductions for moving_expenses and employee business_expenses and determined that petitioners are liable for accuracy-related_penalties under sec_6662 on date petitioners timely filed a petition for redetermination of the deficiencies and the accuracy-related_penalties opinion i sec_183 sec_162 allows a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in general however a taxpayer may not deduct expenses_incurred in connection with activities not engaged in for profit such as activities primarily carried on as sport as a hobby or for recreation to offset taxable_income from other sources sec_183 and b sec_1_183-2 income_tax regs sec_183 defines an activity_not_engaged_in_for_profit as any activity other than 5the last day for petitioners to file a petition with the court was date the court received petitioners’ petition on date because the envelope in which it was mailed bore a united_states postal service postmark dated date the petition is treated as timely filed see sec_7502 sec_301_7502-1 proced admin regs one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 the expectation of profit need not have been reasonable however the taxpayer must have entered into the activity or continued it with the actual and honest objective of making a profit 52_f3d_23 2d cir vacating and remanding tcmemo_1993_536 91_tc_371 sec_1_183-2 income_tax regs whether the taxpayer had the requisite profit objective is determined by looking at all the facts and circumstances 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir sec_1 a income_tax regs we give greater weight to objective facts than to a taxpayer’s statement of intent 84_tc_1244 aff’d 792_f2d_1256 4th cir sec_1_183-2 income_tax regs evidence from years outside the years at issue is relevant to the extent it allows inferences regarding the taxpayer’s requisite profit objective in the subject years see eg smith v commissioner tcmemo_1993_140 pursuant to sec_183 an activity is presumed to be engaged in for profit if the activity produces gross_income in excess of deductions for any three of the five consecutive years which end with the taxable_year unless the commissioner establishes to the contrary see 112_tc_247 mr jain’s reported schedule c business failed to produce gross_income in excess of deductions during the years at issue nor does the record establish that it ever produced gross_income in excess of deductions for purposes of invoking the presumption accordingly the presumption does not apply in this case the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer ordinarily bears the burden of proving those determinations erroneous rule a 290_us_111 if however the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining his tax_liability and meets certain other requirements the burden_of_proof shifts from the taxpayer to the commissioner as to that factual issue sec_7491 and because we decide the sec_183 issue on the preponderance_of_the_evidence the burden_of_proof is irrelevant see 131_tc_185 supplementing tcmemo_2007_340 petitioners testified that their plan required mr jain to physically move to durban south africa as opposed to conducting work remotely from the united_states or through periodic visits because petitioners believed it was necessary to have a physical presence in order to bid on engage in and acquire new projects in the area further petitioners testified that because of the country’s isolation during the apartheid years the people of south africa would prefer to conduct business with people that had a local presence instead of working with those located abroad upon arrival in south africa mr jain testified he intended to form a consortium with other local companies to revive certain development projects that were planned by sarkin jain but not carried out in the early 2000s further he testified petitioners planned to engage in any project in south africa including the renovation project to reinstate and reinforce his company’s position within the community as it had previously been with sarkin jain before petitioners moved from south africa mr jain testified that he believed the renovation project would show the community of durban that mr jain is back in durban with a new firm his new firm has the resources to complete such projects just as sarkin jain had from through and his new firm is already engaged in projects within the community no matter how small we heard mr jain’s testimony but decline to rely solely on his spoken words sec_1_183-2 income_tax regs provides a nonexclusive list of factors to consider in evaluating a taxpayer’s profit objective such as the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits earned if any the financial status of the taxpayer and whether elements of personal pleasure or recreation were involved no single factor is determinative of the taxpayer’s intention to make a profit and more weight may be given to some factors than others golanty v commissioner t c pincite see 70_tc_715 aff’d on another issue 615_f2d_578 2d cir sec_1_183-2 income_tax regs we examine each of these factors in turn a manner in which activity is conducted the fact that the taxpayer carries on an activity in a businesslike manner may indicate a profit_motive sec_1_183-2 income_tax regs this determination requires that we consider whether the taxpayer maintained complete and accurate books_and_records conducted the activity in a manner resembling that in which successful practitioners conduct similar_business activities changed operating methods adopted new techniques or abandoned unprofitable activities in a manner consistent with an intent to improve profitability and prepared a business plan id see keating v commissioner tcmemo_2007_309 wl at numerous court opinions mention that a businesslike operation often would involve a business plan aff’d 544_f3d_900 8th cir petitioners did not have a written business plan the reported schedule c business did not have its own bank account instead all of the expenses were paid from petitioners’ personal checking account and with their credit cards in fact the record is devoid of any credible_evidence that petitioners engaged in any meaningful financial management with respect to the reported schedule c business see foster v commissioner tcmemo_2012_207 wl at further although mr jain testified that he kept track of his reported schedule c business’ income and expenses along with the underlying source documentation the evidence demonstrates that his recordkeeping was nothing more than a conscious attention to detail see golanty v commissioner t c pincite while a taxpayer need not maintain a sophisticated cost accounting system the taxpayer should keep records that make informed business decisions possible see 809_f2d_355 7th cir aff’g tcmemo_1985_523 for a taxpayer’s books_and_records to indicate a profit_motive the books_and_records should enable the taxpayer to cut expenses generate or increase profits or evaluate the overall performance of the operation see abbene v commissioner tcmemo_1998_330 wl at mr jain did not use the reported schedule c business’ records to do any of these things nor does the record show that the records kept were sufficient to enable him to manage the financial aspects of the reported schedule c business see keating v commissioner wl at accordingly this factor favors respondent b expertise of taxpayer or his advisers preparation for an activity by the study of its accepted business economic and scientific practices or consultation with those who are experts therein may indicate a profit_motive sec_1_183-2 income_tax regs see 72_tc_659 we decline to find that mr jain conducted a basic investigation of the potential profitability of the schedule c activity instead the record establishes that he relied on his extensive knowledge familiarity and expertise with respect to city planning and development in south africa we note that mr jain has relevant work experience as well as the requisite educational background to conduct a city planning and architecture business however the record is devoid of documentation or other evidence to corroborate previous dealings within south africa mr jain had no expertise or experience in renovation of personal residences such as the renovation project further mr jain did not undertake any other projects while in south africa we find this factor to be neutral c taxpayer’s time and effort devoted to the activity the fact that a taxpayer devotes much of his personal time and effort to carrying on an activity may indicate an intention to derive a profit particularly if the activity does not have substantial personal or recreational aspects sec_1 b income_tax regs if however a taxpayer spends little time on the activity but hires a competent and qualified_person to carry on the activity a profit_motive may still be indicated id while the record does indicate mr jain returned to south africa in he did not spend the following two-year period entirely in south africa even if we assume arguendo that he did the record does not indicate how many hours per day he actually spent on his reported schedule c business and our impression from the record is that he did not spend much time at all accordingly this factor favors respondent d expectation that assets used in the activity may appreciate an expectation that assets used in the activity will appreciate in value and therefore may produce an overall economic profit may indicate a profit_motive even if the taxpayer derives no operational profit sec_1_183-2 income_tax regs a profit objective however may be inferred from such expected appreciation of the activity’s assets only where the expected appreciation exceeds the operating_expenses and would be sufficient to recoup the accumulated losses of prior years foster v commissioner wl at see golanty v commissioner t c pincite the only asset petitioners owned was their previously owned apartment that mr jain was using as an office for the tax years at issue aside from that petitioners did not hold any assets much less indicate whether those assets were expected to appreciate 6to the extent petitioners contend that they had expectations that the subject property in the renovation project would appreciate we note that that property is not an asset of the reported schedule c business rather it is an asset of mr jain’s mother-in-law the owner of that property accordingly this factor favors respondent e taxpayer’s success in carrying on similar or dissimilar activities the fact that a taxpayer engaged in similar activities and converted them from unprofitable to profitable enterprises may indicate that the taxpayer is engaged in the present activity for profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs petitioners testified that their previous business activity in south africa designed and developed plans for many projects but only a few were actually executed and constructed because of the city of durban’s alleged inability to gather the requisite financing and private investment however the record lacks any documentation records or books of petitioners’ previous south african activity thus the court cannot determine whether the previous dealings in south africa were successful however the renovation project does not resemble the kind of work petitioners testified to completing in the past or the type of work they were seeking in south africa further most of the reported expenses related to the renovation project as there is no evidence outside of preliminary emails relating to any other project the court finds that the renovation project the only project mr jain undertook was not similar to the work he testified to completing previously in south africa accordingly this factor favors respondent f taxpayer’s history of income or loss from the activity a taxpayer’s history of income or loss with respect to an activity may indicate the presence or absence of a profit_motive sec_1_183-2 income_tax regs a series of losses during the initial stage of an activity does not necessarily indicate a lack of profit_motive engdahl v commissioner t c pincite sec_1_183-2 income_tax regs the goal however must be to realize a profit on the entire operation which presupposes not only future net_earnings but also sufficient net_earnings to recoup losses_incurred in the intervening years see 45_tc_261 aff’d 379_f2d_252 2d cir for the years at issue petitioners reported net losses of dollar_figure and dollar_figure in the and schedules c respectively further mr jain abandoned the reported schedule c business in to move back to the united_states to be with his wife and children the record is devoid of evidence that these losses were recouped accordingly this factor favors respondent g amount of occasional profits earned the amount of occasional profits earned in relation to the amount of losses_incurred the amount of investment and the value of assets used in the activity may indicate a profit_motive sec_1_183-2 income_tax regs the opportunity to earn substantial profits in a highly speculative venture may ordinarily be sufficient to indicate that the activity is engaged in for profit even though losses or only occasional small profits are actually generated id mr jain never earned a profit from the reported schedule c business accordingly this factor favors respondent h taxpayer’s financial status a lack of substantial income from sources other than the activity may indicate that the activity is engaged in for profit id subpara substantial income from sources other than the activity particularly if losses from the activity generate substantial tax benefits may indicate the activity is not engaged in for profit especially if personal or recreational elements are involved id see golanty v commissioner t c pincite directly before the years at issue mr jain was unemployed during the years at issue he did earn a limited income from the reported schedule c business but the income was offset by the related expenses and in the end that activity reported significant net losses during those years however ms sarkin an architect had significant income and the losses from the reported schedule c business generated substantial tax benefits to petitioners accordingly this factor favors respondent i elements of personal pleasure or recreation the presence of personal pleasure or recreational elements in carrying on an activity may indicate the activity is not engaged in for profit sec_1_183-2 income_tax regs the fact that the taxpayer derives personal pleasure from engaging in the activity is not by itself determinative that the activity is not engaged in for profit see id we find credible the testimony of mr jain that he did not derive any personal pleasure from conducting the reported schedule c business accordingly this factor favors petitioners j conclusion of the nine factors listed in sec_1_183-2 income_tax regs seven favor respondent one favors petitioners and one is neutral after considering the factors and the facts and circumstances of this case we conclude that mr jain did not have an actual honest profit objective in operating the reported schedule c business during the years at issue accordingly the deductions for expenses paid are subject_to the limitations of sec_183 ii sec_217 moving_expenses sec_217 allows a deduction for moving_expenses paid_or_incurred during the taxable_year in connection with the commencement of work by the taxpayer as an employee or as a self-employed_individual at a new principal_place_of_work sec_217 generally defines moving_expenses as the reasonable expenses of moving household goods and personal effects from the former residence to the new residence and related travel it does not include meals sec_217 sec_217 provides conditions for the deductibility of moving_expenses moving_expenses shall be deductible only if the taxpayer’s new principal_place_of_work is at least miles farther from his residence than was his former principal_place_of_work or if he had no former place of work is at least miles from his former residence sec_217 and b sec_217 provides that no deduction shall be allowed unless a the taxpayer is a full-time_employee at the new principal_place_of_work during the 12-month_period following his arrival in the general location of his new principal_place_of_work for at least weeks or b during the 24-month period following the taxpayer’s arrival in the general location of his new principal_place_of_work the taxpayer is a full- time employed individual for at least weeks and at least weeks are in the first 12-month_period mr jain moved to south africa in but reported moving_expenses for tax_year sec_2012 and sec_2013 testifying that the move was completed over the two-year period mr jain testified that the expenses were storage shipping and travel costs significantly petitioners did not provide documents for the form_3902 amounts further petitioners maintained their new york residence finally the record is devoid of documentation or other evidence that mr jain stayed and worked in a new location for the requisite weeks to be eligible to deduct moving_expenses the conditions of sec_217 have not been met accordingly we sustain respondent’s disallowance of the deductions for moving_expenses iii unreimbursed employee_expenses a taxpayer may deduct unreimbursed employee_expenses as ordinary and necessary business_expenses under sec_162 79_tc_1 an employee cannot deduct such expenses to the extent that the employee is entitled to reimbursement from his or her employer for the expenditures related to his or her status as an employee id pincite sec_274 provides that expenses attributable to travel including meals while traveling and to certain listed_property are not deductible unless the taxpayer substantiates them in accordance with special rules these rules require the taxpayer to substantiate with adequate_records or sufficient evidence corroborating his own statement the amount of the expense the time and place of the travel or use of the property and the business_purpose of the expenditure balyan v commissioner tcmemo_2017_140 at sec_1 5t b temporary income_tax regs fed reg date the strict substantiation rule requires the taxpayer to maintain records or other documentary_evidence adequate to establish the business_purpose and other elements of the reported expenditures see sec_1_274-5 income_tax regs to meet the adequate_records requirements a taxpayer must maintain an account book a log or other documentary_evidence which in combination is sufficient to establish each element of an expenditure sec_1_274-5t temporary income_tax regs fed reg date a mr jain’s form sec_2106 mr jain claimed total deductions of dollar_figure in his form sec_2106 for the years at issue mr jain was not an employee during the years at issue accordingly petitioners are not entitled to mr jain’s form_2106 deductions b mrs sarkin’s form_2106 ms sarkin filed a form_2106 for the tax_year in which she claimed a deduction of dollar_figure for vehicle expenses and parking fees tolls and transportation_expenses and a deduction of dollar_figure for meals and entertainment_expenses petitioners’ testimony is unsupported by the type of substantiation required by sec_274 and is insufficient for us to allow deductions in any amount accordingly petitioners are not entitled to a deduction for vehicle expenses and parking fees tolls and transportation and meals and entertainment_expenses for tax_year as they did not substantiate the expenses as required by sec_274 and its corresponding regulations further ms sarkin claimed dollar_figure of deductions for other business_expenses for which petitioners did not specify the business purposes nor did petitioners provide any testimony or other proof to substantiate that her employer would not offer reimbursement iv sec_6662 accuracy-related_penalty respondent bears the burden of production with respect to petitioners’ liability for the accuracy-related_penalties at issue and must produce sufficient evidence indicating that it is appropriate to impose them see sec_7491 higbee v commissioner t c pincite as part of that burden respondent must also show that the written approval requirement of sec_6751 was timely complied with see graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 see also clay v commissioner t c __ __ slip op pincite date respondent aims to meet his burden of production through the court’s acceptance into evidence of a civil penalty approval form dated date and signed by the acting group manager one day later on date the court ordered the parties to set forth their positions on the impact of clay in this case in response thereto respondent has informed the court that on date he mailed to petitioners a 30-day_letter notifying them of the revenue agent’s proposal of the penalties and their right to challenge the day letter in the internal_revenue_service office of appeals respondent has made no attempt to include the 30-day_letter in the record although he acknowledged the 30-day_letter is in his administrative files and he makes no argument that the proposed penalties as set forth in the 30-day_letter were personally approved in writing by the immediate supervisor of the individual making such determination for purposes of sec_6751 on the record before us we therefore cannot conclude that written supervisory approval for the penalties was given before the first formal communication of the penalties to petitioners see clay v commissioner t c at __ slip op pincite therefore we find that respondent has failed to meet his burden of production as to the penalties we have considered all the other arguments of the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
